Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-22 are included in the prosecution.
Priority
This Application is a CON of 16/442,756, which is a CON of 15/833,428, which is a CON of 15/107,735 filed on 06/23/16, which is a 371 of PCT/EP2014/078391 filed on 12/18/14. This Application also claims foreign priority to European Application EP 13199278.6 filed on 12/23/13.
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119 (a)-(d), which papers have been placed of record in the file. The verified English translation of the foreign priority document has been filed in Application No. 15/833,428, filed on 12/06/17.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/15/20 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 is dependent on claim 1 but recites the same limitations (the amount of budesonide present in said tablet ranges from 0.25 mg to 5 mg) of claim 1. Claim 2 does not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2011/0097401 A1).
Instant claim 1 is drawn to an orodispersible effervescent tablet formulated to release budesonide in an oral cavity for 1.5 minutes to 2 minutes, said tablet comprising:
0.25 mg to 5 mg of budesonide; and 
a gas generating system comprising (i) a weak acid or salt thereof, and (ii) a salt of an acid that, in conjunction with a further acid, can release a gas and produce an effervescent reaction upon contact with saliva,
wherein said effervescent reaction provides a concentrated distribution of budesonide targeted directly to one or more inflammatory regions of an esophageal mucosa while minimizing undesired absorption of budesonide into systemic circulation and/or through an oral mucosa.
Phillips et al. disclose compositions and formulations for the treating disorders of the gastrointestinal tract, including those involving the esophagus (Abstract). The composition comprises an orodispersible effervescent tablet which contains at least one active principle, an acidic agent, an alkaline agent, a lubricant, wherein the tablet undergoes disaggregation in the buccal cavity when in contact with saliva in less than 60 seconds ([0645] – [0654]). The therapeutic agent budesonide, having a daily dose of about 0.1 mg/day to about 20 mg/day, a dose of about 1 mg of corticosteroid, and a budesonide dose of about 0.3 mg to about 2.5 mg in the composition, is disclosed ([0024], [0026], claims 1, 5-7, 19, 23 and 24). Phillips et al. disclose that budesonide is the therapeutic agent and the gastrointestinal inflammation is eosinophilic esophagitis ([0044]). Effervescent solid forms include alkaline earth metal carbonates such as sodium carbonate, sodium bicarbonate, potassium carbonate, mixtures thereof; as well as acids and salts thereof such as sodium citrate and disodium citrate ([0758]). Sucralose or Splenda® is disclosed as a component ([0063] and [0391]) of the composition, including effervescent solid forms ([0759]). The use of one or more excipient that increases the interaction of the composition with a gastrointestinal surface 
Phillips et al. do not expressly disclose that the tablet releases budesonide in an oral cavity for 1.5 minutes to 2 minutes, as recited in instant claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an orodispersible effervescent tablet which contains corticosteroid at a dose of 1 mg; particularly, budesonide at a dosage of about 0.3 mg to about 2.5 mg; alkaline earth metal carbonates such as sodium carbonate, sodium bicarbonate, potassium carbonate; as well as acids and salts thereof such as sodium citrate and disodium citrate, and mixtures thereof, as taught by Phillips et al., and produce the instant invention.
One of ordinary skill in the art would have found the release of budesonide in the oral cavity for 1.5 minutes to 2 minutes obvious over the orodispersible tablet of Phillips prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 1, the limitation of an orodispersible effervescent tablet formulated to release budesonide in an oral cavity for 1.5 minutes to 2 minutes would have been obvious over the orodispersible effervescent tablets which undergo disaggregation in the buccal cavity when in contact with saliva in less than 60 seconds (or 1 minute), as taught by Phillips et al. (Abstract, [0645] – [0654]). 
Regarding instant claims 1 and 2, the limitations of the tablet comprising 0.25 mg to 5 mg of budesonide would have been obvious over the dose of about 1 mg of corticosteroid, and a budesonide dose of about 0.3 mg to about 2.5 mg in the composition, as taught by Phillips et al. ([0024], [0026], claims 1, 5-7, 19, 23 and 24). According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Regarding instant claim 1, the limitation of the tablet comprising a gas generating system comprising (i) a weak acid or salt thereof, and (ii) a salt of an acid that, in et al. 
Regarding instant claim 3, the limitation of sucralose in an amount of 0.1% to 1.0% based on the weight of the finished tablet would have been obvious over the Sucralose or Splenda® as a component ([0063] and [0391]) of the composition, including effervescent solid forms ([0759]), the use of intense sweeteners that are included in any suitable amount, for example at about 0.1% to about 5% w/w ([0076]), and the use of intense sweeteners such as Magnasweet® in an overlapping amount of about 0.01% w/w to about 2.95% w/w ([0076]), as taught by Phillips et al. One of ordinary skill in the art would have found it obvious to include sucralose in an amount such as the about 0.01% w/w to about 2.95% w/w of the intense sweetener Magnasweet® with a reasonable expectation of success. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”

Regarding instant claim 5, the limitation of the tablet further comprising polyvinylpyrrolidone would have been obvious over the mucoadhesive agent ([0065]), which includes polyvinylpyrrolidone ([0066]), as taught by Phillips et al. 
Regarding instant claim 6, the limitation of the tablet further comprising mannitol would have been obvious over the mannitol ([0383]), as taught by Phillips et al. 
Regarding instant claim 7, the limitation of the tablet further comprising Macrogol 6000 would have been obvious over the polyethylene glycol (e.g., Macrogol 6000) ([0760]), as taught by Phillips et al. 
Regarding instant claim 8, the limitation of the tablet further comprising magnesium stearate would have been obvious over the lubricant magnesium stearate ([0407]), as taught by Phillips et al. 
Regarding instant claim 21, the limitation of an orodispersible effervescent tablet formulated to deliver budesonide directly to an esophageal mucosa in a subject in need thereof would have been obvious over the orodispersible effervescent tablets which undergo disaggregation in the buccal cavity when in contact with saliva in less than 60 seconds (or 1 minute) (Abstract, [0645] – [0654]), and the treatment of gastrointestinal disorders, including those involving the esophagus (Abstract, [0044]), as taught by et al. One of ordinary skill in the art would have expected that once the orodispersible effervescent tablet of Phillips et al. disintegrates in the oral cavity the budesonide will be delivered to the esophageal mucosa. 
Regarding instant claim 21, the limitations of the tablet comprising 0.1 mg to 20 mg of budesonide would have been obvious over the dose of about 1 mg of corticosteroid, and a budesonide dose of about 0.3 mg to about 2.5 mg in the composition, as taught by Phillips et al. ([0024], [0026], claims 1, 5-7, 19, 23 and 24). According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Regarding instant claim 21, the limitation of the tablet comprising a gas generating system comprising (i) a weak acid or salt thereof, and (ii) a salt of an acid that, in conjunction with a further acid, can release a gas would have been obvious over the alkaline earth metal carbonates such as sodium carbonate, sodium bicarbonate, potassium carbonate, mixtures thereof; as well as acids and salts thereof such as sodium citrate and disodium citrate, as taught by Phillips et al. ([0758]). The combination of the basic and acidic components will lead to an effervescent reaction when the tablet contacts saliva/liquid. The limitations of the plurality of small budesonide-containing particles that, in turn, suspend in saliva and the relatively uniform distribution on the subject’s esophagus would have been obvious over the treatment of gastrointestinal disorders, including those involving the esophagus (Abstract, [0044]), as taught by Phillips et al. 
Regarding instant claim 22, the limitation of the localized budesonide delivery extending for 1.5 minutes to 2 minutes would have been obvious over the orodispersible . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2011/0097401 A1), as applied to claims 1-8 and 21-22 above, in view Juch et al. (US 5,401,514).
Claim 9 is drawn to the tablet of claim 1, wherein said tablet has a diameter of 5 to 10 mm.
The teachings of Phillips et al. are discussed above.
Phillips et al. do not expressly disclose a tablet diameter of 5 to 10 mm, as recited in instant claim 9.
Juch et al. disclose a solid, fast-soluble pharmaceutical tablet for sucking or dissolving in water (Abstract). The tablet is compressed into a diameter ranging from 7 mm to 10 mm (Examples 1-4 - Col. 3, line 36 to Col. 4, line 47). A tablet diameter range of 5 to 12 mm is disclosed (claims 1 and 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an orodispersible effervescent tablet which contains corticosteroid at a dose of 1 mg; particularly, budesonide at a dosage of about 0.3 mg to about 2.5 mg; alkaline earth metal carbonates such as sodium 
One of ordinary skill in the art would have been motivated to do so because both the references are drawn to solid, orodispersible tablets. It is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have also found it obvious to apply a known technique (as taught by Juch et al.) to a known product (as taught by Phillips et al.) ready for improvement to yield predictable results.
Regarding instant claim 9, the limitation of the tablet having a diameter of 5 to 10 mm would have been obvious over the tablet diameter range of 5 to 12 mm, as taught by Juch et al. (Abstract, Examples 1-4, claims 1 and 4).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2011/0097401 A1), as applied to claims 1-8 and 21-22 above, in view of Moest (US 5,320,852).
Claim 10 is drawn to the tablet of claim 1, wherein said tablet has a height of 1.5 to 3.0 mm.
The teachings of Phillips et al. are discussed above.
Phillips et al. do not expressly disclose a tablet height of 1.5 to 3.0 mm, as recited in instant claim 10.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an orodispersible effervescent tablet which contains corticosteroid at a dose of 1 mg; particularly, budesonide at a dosage of about 0.3 mg to about 2.5 mg; alkaline earth metal carbonates such as sodium carbonate, sodium bicarbonate, potassium carbonate; as well as acids and salts thereof such as sodium citrate and disodium citrate, and mixtures thereof, as taught by Phillips et al., in view of the biconvex tablet whose height is 1.5 to 4 mm, as taught by Moest, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so because both the references are drawn to solid oral tablets. It is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have also found it obvious to apply a known technique (as taught by Moest) to a known product (as taught by Phillips et al.) ready for improvement to yield predictable results.
Regarding instant claim 10, the limitation of the tablet having a height of 1.5 to 3.0 mm would have been obvious over the overlapping tablet height of 1.5 to 4 mm, as taught by Moest (Abstract and claim 1).

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2011/0097401 A1), as applied to claims 1-8 and 21-22 above, in view of Wuthrich et al. (US 2005/0106237 A1).

The teachings of Phillips et al. are discussed above.
Phillips et al. do not expressly disclose a tablet having a mass of 100 mg to 200 mg.
Wuthrich et al. disclose a solid orodispersible composition (Abstract and claims 11-23) wherein the composition is in the form of a tablet which has a mass of 100 mg (Example 1) or 200 mg (Example 2). The hardness of these tablets was about 20 Newtons ([0038]); and the disintegration time in the mouth was less than 1 minute ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an orodispersible effervescent tablet which contains corticosteroid at a dose of 1 mg; particularly, budesonide at a dosage of about 0.3 mg to about 2.5 mg; alkaline earth metal carbonates such as sodium carbonate, sodium bicarbonate, potassium carbonate; as well as acids and salts thereof such as sodium citrate and disodium citrate, and mixtures thereof, as taught by Phillips et al., in view of the solid orodispersible tablet having a mass of 100 mg or 200 mg, as taught by Wuthrich et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to prepare the orodispersible effervescent tablet of Phillips et al. with a mass of 100 mg or 200 mg since Wuthrich et al. disclose this mass for orodispersible tablets. Moreover, MPEP 2144.06 states: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third 
Regarding instant claim 11, the limitation of the tablet having a mass of 100 mg to 200 mg would have been obvious over the orodispersible tablets having a mass of 100 mg (Example 1) and 200 mg (Example 2) as taught by Wuthrich et al.
Regarding instant claim 12, the limitation of the tablet having a fracture strength of 10 N to 100 N would have been obvious over the hardness of the tablets of about 20 Newtons, as taught by Wuthrich et al. ([0038]).
Regarding instant claim 13, the limitation of the tablet having a friability of at most 5% would have been obvious over the friability of the tablets of about 2% or less when tested according to the USP, as taught by Phillips et al. ([0570]). 
Regarding instant claims 14-17, the limitations of (b)(i) the pharmaceutically acceptable weak acid or salt thereof that decreases the pH value in an aqueous solution would have been obvious over the sodium citrate and disodium citrate, as taught by Phillips et al. ([0758]).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,867,780 B2 (the ‘780 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a tablet containing: 0.25 mg to 5 mg of budesonide; a gas generating system comprising (i) a weak acid or salt thereof, and (ii) a salt of an acid that, in conjunction with a further acid, can release a gas, and therefore, encompass overlapping or coextensive subject matter. 
3, Na2CO2, KHCO3, K2CO3, CaCO3, and mixtures thereof, whereas instant claim 1 does not recite these specific salts of pharmacologically acceptable acids.
Another difference is that claim 1 of the ‘780 Patent recites the inclusion of sucralose in an amount of 0.1 to 1.0% by weight, based on the weight of the finished tablet, whereas instant claim 1 does not recite sucralose or the amount of the sucralose.
However, instant claim 20 does recite these specific salts of pharmacologically acceptable acids, and instant claim 3 recites sucralose at 0.1 to 1.0%. One of ordinary skill in the art would have found it obvious to use the specific salts of the pharmacologically acceptable acids recited in claim 20 of the instant application, as well as sucralose in an amount of 0.1 to 1.0% as recited in claim 3 of the instant application, and produce the invention recited in claims of the ‘780 Patent. 
Therefore, instant claims are obvious over claims of the ‘780 Patent and they are not patentably distinct over each other.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 22-23 of U.S. Patent No. 10,369,100 B2 (the ‘100 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a tablet containing: 0.25 mg to 5 mg of budesonide; a gas generating system comprising (i) a weak acid or salt thereof, and (ii) 
One difference is that claim 1 of the ‘100 Patent recites the inclusion of sucralose in an amount of 0.1 to 1.0% by weight, based on the weight of the finished tablet, whereas instant claim 1 does not recite sucralose or the amount of the sucralose.
However, instant claim 3 recites sucralose at 0.1 to 1.0%. One of ordinary skill in the art would have found it obvious to use sucralose in an amount of 0.1 to 1.0% as recited in claim 3 of the instant application, and produce the invention recited in claims of the ‘100 Patent. 
Another difference is that claim 1 of the ‘100 Patent recites that the effervescent tablet has a mass of 100 mg to 200 mg, a diameter of 5 to 10 mm, and a fracture strength of 10 N to 100 N, whereas instant claim 1 does not recite these limitations. However, instant claims 11, 9, and 12, respectively, recite the same limitations. 
Therefore, instant claims are obvious over claims of the ‘100 Patent and they are not patentably distinct over each other.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,695,291 B2 (the ‘291 Patent). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a tablet containing: 0.25 mg to 5 mg of budesonide; a gas generating system comprising (i) a weak acid or salt thereof, and (ii) 
One difference is that claim 1 of the ‘291 Patent recites the inclusion of sucralose whereas instant claim 1 does not recite sucralose or the amount of the sucralose.
However, instant claim 3 recites sucralose at 0.1 to 1.0%. One of ordinary skill in the art would have found it obvious to use sucralose in an amount of 0.1 to 1.0% as recited in claim 3 of the instant application, and produce the invention recited in claims of the ‘100 Patent. 
Another difference is that claim 1 of the ‘291 Patent recites docusate sodium whereas instant claim 1 does not recite this limitation. However, instant claim 4 recites docusate sodium.
Yet another difference is that instant claims recite an orodispersible effervescent tablet whereas claims of the ‘291 Patent recite a tablet. However, one of ordinary skill in the art would have found that the tablet of the ‘291 Patent contains the same gas generating system as well as the tablet which is formulated to release in an oral cavity in the same time period, i.e., 1.5 minutes to 2 minutes as recited in the instant claims. Therefore, one of ordinary skill in the art would have had a reasonable expectation that the tablet of the ‘291 Patent would be orodispersible and effervescent, as recited in the instant claims. 
Therefore, instant claims are obvious over claims of the ‘291 Patent and they are not patentably distinct over each other.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615